Citation Nr: 0205717	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  97-23 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an earlier effective date earlier than 
June 12, 1991, for a grant of service connection for 
schizophrenia.

2.  Whether a November 1973 RO decision that denied 
entitlement to service connection for a nervous condition was 
clearly and unmistakably erroneous (CUE).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  The appellant has been appointed as his 
conservator/guardian.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDING OF FACT

An October 2001 decision of the United States Court of 
Appeals for Veterans Claims found that the November 1973 
rating action was clearly and unmistakably erroneous.   


CONCLUSION OF LAW

The November 1973 rating decision was clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105, 7252 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 1999, the Board denied entitlement to an earlier 
effective date for a grant of service connection for 
schizophrenia finding, in pertinent part, that a November 
1973 rating action denying entitlement to service connection 
for a nervous condition did not contain clear and 
unmistakable error.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court), and in 
October 2001, the Court reversed the Board's decision.


ORDER

The November 1973 rating decision that denied entitlement to 
service connection for a nervous condition was clearly and 
unmistakably erroneous.


REMAND

As noted above, the March 1999 Board decision denied 
entitlement to an earlier effective date for the grant of 
service connection for schizophrenia.  In reaching that 
decision, the Board also found that a November 1973 rating 
action was not clearly and unmistakably erroneous.  In 
October 2001, the Court reversed the Board's decision, in so 
much as it found that the November 1973 rating decision was 
clearly and unmistakably erroneous.  The Court's finding of a 
clear and unmistakable error in the November 1973 decision, 
of course, also reverses the Board's ultimate finding that an 
effective date prior to June 12, 1991, was not warranted.  
Consequently, as the Court's finding fundamentally alters the 
evidentiary landscape concerning what effective date should 
be assigned, the Board concludes that under Bernard v. Brown, 
4 Vet. App. 384 (1993), the RO should first re-review the 
question whether an effective date prior to June 12, 1991 is 
warranted, prior to any review by the Board.

Accordingly, this case is REMANDED for the following action:  

The RO should readjudicate the claim of 
entitlement to an earlier effective date 
for the grant of service connection for 
schizophrenia.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


